COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE:  LAKEITH AMIR-SHARIF,

Relator.

 §
 
§
 
§
 
§
 
§
 
 § 




No. 08-10-00081-CV
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Lakeith Amir-Sharif, pro se, has filed a petition for writ of mandamus requesting this
Court direct several employees of the Texas Department of Criminal Justice, “to provide
[Relator] and each correspondent written notice of their placement on [Relator’s] negative
mailing list.”
            This Court does not have authority to issue a writ of mandamus against the Respondants
in this case.  See Tex.Gov’t Code Ann. § 22.221(b)(Vernon 2004).  Therefore, the mandamus
relief requested is DENIED.


May 26, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.